DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected without traverse. As stated in the previous office action, claim 20 is directed to an invention that is independent or distinct from the originally presented product which has been constructively elected by original presentation. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claim 20 has been cancelled.
Allowable Subject Matter
Claims 1, 2, 4, and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The AFCP 2.0 response filed June 8, 2022 has incorporated the allowable subject matter indicated in the previous office action into the independent claim. The double patenting rejection has been withdrawn after further consideration of the claim amendments. The present claims require “the pocket is configured to restrict the one hanger arm from exiting the second channel and entering the first channel, after the one hanger arm enters the second channel from the first channel” which is not recited in or obvious from the related patented claims. The claim rejections under 35 USC 112 have been addressed by the cancellation of the new subject matter from claim 6. Regarding independent claim 1, the closest prior art of record fail to disclose or teach it obvious to provide the claimed limitations. Although Owens has a bracket having a first and second channel, the second channel fails to comprise a pocket with a bottom surface residing below a bottom surface which restricts the one hanger arm from exiting the second channel and entering the first channel. Although Haarer discloses a second  channel having a pocket, a bottom surface of the pocket does not reside below the second channel since the pocket and second channel are along the same horizontal plane. Modification of Haarer to provide the pocket below the second channel would not have been obvious as such modification of Haarer would not allow the curtain hanger arms to move along the rail. Zinger also discloses a pocket, but the location of the bottom surface of the pocket is not below the second channel and modification of the assembly would not have been obvious absent hindsight or the applicant’s teachings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634